Citation Nr: 0509856	
Decision Date: 04/05/05    Archive Date: 04/15/05	

DOCKET NO.  01-06 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic left knee disability.

3.  Entitlement to service connection for a chronic back 
disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to an evaluation in excess of 30 percent for 
a synechia of the left eye.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, and from an August 2003 decision by the VARO in 
Philadelphia, Pennsylvania.

In a rating decision of January 1999, the RO denied 
entitlement to service connection for chronic right and left 
knee disorders.  The veteran voiced his disagreement with 
that determination, but subsequently failed to perfect his 
appeal.  Accordingly, the decision of January 1999 has become 
final.  Since the time of that decision, the veteran has 
submitted additional evidence in an attempt to reopen his 
claims.  The RO found such evidence neither new nor material, 
and the current appeal ensued.


FINDINGS OF FACT

1.  In a decision of January 1999, the RO determined that new 
and material evidence had not been submitted to reopen 
previously denied claims of entitlement to service connection 
for chronic right and left knee disabilities.

2.  Evidence submitted since the time of the RO's January 
1999 decision is cumulative and/or redundant, and is 
insufficient to raise a reasonable possibility of 
substantiating the veteran's current claims.

3.  A chronic back disorder is not shown to have been present 
in service, or at any time thereafter.

4.  Diabetes mellitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.

5.  The veteran's service-connected left eye synechia is 
presently characterized by the ability to recognize hand 
motion and/or count fingers at 4 inches.

6.  The veteran's nonservice-connected right eye is not 
blind, nor is there evidence of anatomical loss or 
enucleation of the service-connected left eye.


CONCLUSIONS OF LAW

1.  The decision of the RO in January 1999 denying the 
veteran's claims for service connection for chronic right and 
left knee disabilities is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103.

2.  Evidence received since the RO's January 1999 decision, 
is new but not material, and is insufficient to reopen the 
veteran's claims of entitlement to service connection for 
chronic right and left knee disabilities.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  A chronic back disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

4.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been incurred.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

5.  The criteria for an evaluation in excess of 30 percent 
for a synechia of the left eye have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Code 6070 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In this case, the initial AOJ decision with respect to the 
claim for an increased rating for the veteran's left eye 
condition was made prior to November 9, 2000, the date the 
VCAA was enacted; therefore, the AOJ could not have complied 
with the timing requirement, as the statute had not yet been 
enacted.  In Pelegrini the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.

In the case at hand, in correspondence of October 2003 and 
June 2004, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim for an increased rating for his left eye, as well as 
what information and evidence he was required to submit, what 
information and evidence would be obtained by the VA, and the 
need for him to advise VA of or to submit any further 
evidence which pertained to his claims.  In addition, the 
veteran was provided a Statement of the Case and Supplemental 
Statements of the Case apprising him of various VA actions in 
his case and of law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in October 2003 and June 2004, was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was re-adjudicated and a Supplemental 
Statement of the case was provided to the appellant in 
December 2004.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

Moreover, as regards the other issues on appeal, the veteran 
was, in fact, provided notice in correspondence in March and 
June 2003, prior to the initial unfavorable determination on 
those issues.  More specifically, the veteran was provided 
the opportunity to submit evidence, notified of what evidence 
was required to substantiate those claims, provided notice of 
who was responsible for securing the evidence, and advised to 
inform VA of or submit any information or evidence relevant 
to the claims.  The veteran was also provided with a 
Statement of the Case and various Supplemental Statements of 
the Case apprising him of pertinent regulations and VA 
actions in his case.

In point of fact, the veteran was provided every opportunity 
to submit evidence, and to attend the hearing at the RO 
before a Decision Review Officer, or before a Veterans Law 
Judge at the RO, or in Washington, D.C.  He has been provided 
with notice of the appropriate laws and regulations, and 
given notice of what evidence he needed to submit, as well as 
what evidence the VA would secure on his behalf.  Moreover, 
the veteran was given ample time to respond.

The Board further notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA and private treatment records, and VA 
medical examination reports.  Under the facts of this case, 
"the record has been fully developed" with respect to the 
issues on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1329 
(Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, inasmuch as specific notice 
as to which party could or should obtain what evidence has, 
in effect, been provided, and no additional evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has had sufficient notice of the type of 
information needed to support his claims, and of the evidence 
necessary to complete the application.  Accordingly, the duty 
to assist and notify as contemplated by the applicable 
provisions, including the VCAA, has been satisfied with 
respect to the issues on appeal.  Under the circumstances, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of diabetes 
mellitus.  In an entry of December 1980, the veteran gave a 
history of low back pain of 2 to 3 days' duration.  When 
questioned, the veteran denied any urinary problems or 
trauma, instead stating that he had a "cold in his back."

On physical examination, the veteran's back displayed a full 
range of motion without difficulty.  Tests of straight leg 
raising were to 90 degrees and the veteran's gait and posture 
were within normal limits.  The clinical assessment was low 
back pain.

The remainder of the veteran's service medical records are 
negative for evidence of a chronic back disorder or diabetes 
mellitus.

In a decision of January 1986, the Board denied entitlement 
to service connection for a chronic left knee disability.  In 
so doing, the Board noted that service medical records showed 
complaints without a history of injury, as well as 
exacerbations of pain and swelling on exertion.  Entries in 
1982 showed that the veteran had received treatment for a 
left knee problem as a result of a fall into a foxhole.  The 
Board observed that, notwithstanding certain subjective 
complaints referable to the veteran's left knee, on VA 
examination in November 1984, there was no objective evidence 
of any orthopedic problem of that knee.  Rather, clinical 
findings were within normal limits.  Based on such findings, 
the Board concluded that the veteran suffered no residual 
disability from his inservice left knee complaints.  Under 
the circumstances, service connection for a chronic left knee 
disability was denied.

In a rating decision of July 1997, the RO denied entitlement 
to service connection for a right knee disability, 
specifically, the residuals of medial meniscectomy of the 
right knee.  In so doing, the RO noted that service medical 
records were negative for complaint, treatment or diagnosis 
of a chronic right knee disorder, nor was there any record of 
trauma to the veteran's right knee.  Outpatient treatment 
reports covering the period from February 1983 to February 
1984 revealed that, in February 1983, the veteran was seen 
for a complaint of right knee pain of 2 to 3 weeks' duration.  
Also noted was that, in May 1983, the veteran complained of a 
painful right knee which had been present for approximately 
two months.  VA medical examination in November 1984 showed a 
normal right lower extremity.  Operative reports from a 
private medical facility dated in December 1986 revealed that 
the veteran had undergone diagnostic arthroscopy of his right 
knee with partial medial meniscectomy.  Based on such 
evidence, the RO concluded that the veteran's right knee 
disability was neither incurred in nor caused by his active 
military service.

In a rating decision of January 1999, the RO found that no 
new and material evidence had been submitted sufficient to 
reopen the veteran's previously denied claims for service 
connection for his bilateral knee condition.

Received in February 1999 were private medical records 
covering the period from February to December 1998, showing 
treatment during that time for diabetes mellitus and various 
knee pathology.  In correspondence of March 1998, a private 
physician wrote that the veteran's medical history was 
notable for diabetes mellitus.

In correspondence of May 1998, the same private physician who 
had furnished the March 1998 correspondence wrote that 
radiographic studies of the veteran's knees showed evidence 
of degenerative changes involving both the medial and lateral 
compartments.

VA inpatient and outpatient treatment records covering the 
period from March to May 2000 show treatment during that time 
for diabetes mellitus, knee problems, left eye pathology, and 
various unrelated medical problems.  In an entry of early May 
2000, it was noted that the veteran's left eye was "blown 
out."  Vision in that eye was reported to be 20/light 
perception.  The veteran's right eye was +0.50 for 20/20 at 
distance and near.

On VA ophthalmologic examination in May 2000, it was noted 
that, while in service, the veteran had sustained a contusion 
injury to the globe of his left eye.  External examination 
was essentially unremarkable, with the exception of the 
veteran's left eye which, at the rim of the plica, showed a 
black lesion which appeared to be pigment deposition.  Visual 
acuity in the left eye was count fingers at 1 foot, J more 
than 8.  Visual acuity in the right eye was 20/20 at distance 
and J1- at near.  Slit lamp examination showed the veteran's 
right eye to be completely within the normal range.  The left 
eye exhibited a dilated iris with lens changes.  Tensions by 
applanation were 18 in the right eye and 23 to 24 in the left 
eye.  The clinical impression was post trauma in the left 
eye, with a rise in intraocular pressure.

Received in June 2000 were VA records covering the period 
from November 1995 to March 2000, showing treatment during 
that time for diabetes mellitus, and various other unrelated 
medical problems.

On VA ophthalmologic examination in April 2003, the veteran 
stated that he saw "virtually nothing" other than some "gross 
motions" out of his left eye.  Results of visual field 
testing showed no constriction, contraction or scotomata in 
the veteran's right eye.  In the left eye, the veteran was 
not able to see any of the isopters which were displayed to 
him.

When questioned, the veteran complained of blurry vision in 
his right eye, and blindness in his left eye.  Visual acuity 
without glasses was 20/25-2 with no improvement on pinhole in 
the right eye, and count fingers at 4 inches, with no 
improvement on pinhole in the left eye.  Best corrected 
visual acuity with glasses was 20/20 in the right eye, and 
count fingers at 4 inches in the left eye.

The iris in the veteran's right eye was normal.  However, the 
iris in the left eye showed results of extreme trauma.  Slit 
lamp examination revealed a normal lens in the right eye, and 
a traumatic cataract of the left eye.  The pupils were 
significant for extreme anisocoria, with the right pupil 
measuring 3 millimeters and the left pupil measuring 8 
millimeters.  At the time of examination, the pupil of the 
veteran's eye was frozen or atopic.  Intraocular pressures 
were 19 millimeters in both eyes by Goldman tonometry.  The 
vitreous of both eyes was within normal limits, and there 
were no obvious glaucomatous optic nerve changes in either 
eye.  The clinical impression was of traumatic optic 
neuropathy in the left eye.

VA outpatient treatment records covering the period from 
January to June 2004 show treatment during that time for 
diabetes mellitus, and various other unrelated medical 
problems.

On VA ophthalmologic examination in June 2004, the veteran 
complained of blurring in his right eye on awakening, which 
improved with the use of Artificial Tears.  The veteran 
denied any pain, though he did complain of occasional itching 
in his left eye.

Uncorrected visual acuity in the veteran's right eye was 
20/40-1 at distance, pinholing to 20/30-1 at near J3.  The 
veteran's left eye was able to detect only hand motion, which 
was not improved with pinhole at either distance or near.  At 
the time of examination, the veteran complained of some 
constriction of temporal visual field, thought this was not 
elicited on confrontational field testing.  Slit lamp 
examination revealed normal integrity of the eyelid margins.  
The conjunctivae were white and quiet, and the corneas were 
clear.  At the time of examination, there was a pronounced 
anisocoria of the pupils, with the left pupil being much 
larger than the right.  Also noted was the presence of a mild 
cataract in both eyes.  The clinical impression was 
refractive error of both eyes; status post trauma, with 
surgical repair of the left eye; and anisocoria, left eye 
greater than right eye; ocular  hypertension, with the left 
eye greater than the right eye; primary open angle glaucoma 
both eyes; no diabetic retinopathy in either eye; macular 
pucker of the left eye; and extreme dry eye syndrome of both 
eyes.

VA outpatient treatment records covering the period from June 
to August 2004 show treatment during that time for diabetes 
and eye problems, and various other unrelated medical 
pathology.  On visual field testing conducted in August 2004, 
it was noted that the veteran's visual field in the right eye 
was within normal limits, with no evidence of focal or local 
defects consistent with primary open angle glaucoma.


Analysis

The veteran in this case seeks service connection for right 
and left knee disorders, as well as for a back disorder, and 
diabetes mellitus.  In that regard, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 3.303 (2004).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002).  Where a claim for entitlement to service connection 
has been previously denied, and that decision becomes final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's 
applications to reopen his previously denied claims of 
service connection for right and left knee disabilities were 
filed in June 2002 and May 2003, respectively, and, as such, 
the "amended" version of 38 C.F.R. § 3.156(a) applies to 
these claims.  See 38 C.F.R. § 3.156(a) (2004).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2004).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, at the time of the prior RO decision in 
January 1999, it was noted that service connection for the 
residuals of left knee injury had been denied in a prior 
Board decision of January 1986.  Following treatment in 
service for a left knee injury, no permanent disability of 
the left knee was noted on examination following the 
veteran's separation from active service.  Outpatient 
treatment 
records from a VA medical center showed no treatment for a 
left knee condition.  Moreover, the veteran's service medical 
records were silent for any treatment of an injury to the 
veteran's right knee.  Based on such findings, the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim of 
entitlement to service connection for a chronic right or left 
knee disability.  That determination was adequately supported 
by and consistent with the evidence then of record, and is 
now final.

Evidence received since the time of the aforementioned RO 
decision, consisting of numerous VA and private treatment 
records and examination reports, while "new" in the sense 
that it was not previously of record, is not "material."  
More specifically, while the veteran has received continuing 
treatment for various right and left knee problems (including 
osteoarthritis) since the time of the January 1999 decision, 
there is no indication that such problems are in any way the 
result of an incident or incidents of the veteran's period of 
active service.  More to the point, the clinical evidence 
added to the record contains the same clinical impressions 
relative to the veteran's right and left knee disabilities 
which were of record prior to the RO's January 1999 decision.  
Inasmuch as the newly-received evidence only confirms or 
supplements the previously received evidence,  and is merely 
cumulative.  Moreover, absent a nexus opinion between the 
knee disorders and service, such evidence is not probative, 
and therefore not material.  Based on a review of the 
additional evidence added to the record, the Board is 
compelled to conclude that such evidence is neither new nor 
material, and that the veteran's claims are not, therefore, 
reopened.  

Turning to the issues of service connection for a chronic 
back disorder and diabetes mellitus, the Board once again 
notes that such benefit may be granted where there is 
evidence of a disease or injury which was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Moreover, where 
a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a chronic low back disorder or diabetes mellitus.  
While in December 1980 the veteran received treatment for low 
back pain, that episode was acute and transitory in nature, 
and resolved without residual disability.  Service medical 
records subsequent to December 1980 show no evidence of 
either diabetes mellitus or a chronic disability of the back.  
The earliest clinical indication of the presence of either of 
those disorders is revealed by private medical records dated 
in 1998, approximately 16 years following the veteran's 
discharge from service, at which time there was noted a 
diagnosis of diabetes mellitus.  A mention of back pain was 
noted in the outpatient records beginning in June 2004.  No 
diagnosis of any chronic back condition is noted in the 
medical evidence.  Significantly, at no time, either in 
service or thereafter, has the veteran been shown to suffer 
from any chronic disability of his back.  Nor has an opinion 
been offered regarding the alleged relationship between the 
veteran's current back pain and diabetes mellitus and his 
period of active military service.  Under the circumstances, 
and absent a demonstrated relationship between the veteran's 
diabetes mellitus or claimed back disorder and some incident 
of service, his claims for service connection for those 
disorders must be denied.

Finally, turning to the issue of an increased evaluation for 
a service-connected synechia of the left eye, the Board notes 
that disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In the present case, on VA ophthalmologic examination in May 
2000, visual 
acuity in the veteran's service-connected left eye was count 
fingers at 1 foot.  Corresponding visual acuity in the right 
eye was 20/20 at distance, and J1- at near.

On subsequent VA ophthalmologic examination in April 2003, 
best corrected visual acuity in the veteran's right eye was 
20/20.  The corresponding measurement for the veteran's left 
eye was count fingers at 4 inches.  Results of visual field 
testing showed no evidence of constriction, contraction, or 
scotomata in the veteran's right eye.  However, in the left 
eye, the veteran was unable to see any of the isopters 
displayed to him.

As of the time of a recent VA ophthalmologic examination in 
June 2004, the veteran's visual acuity without glasses was 
20/40-1 at distance, pinholing to 20/30-1 at near J3.  Visual 
acuity in the veteran's left eye was only hand motion, which 
was not improved with pinhole at either distance or near.

Pursuant to applicable law and regulation, an unhealed injury 
of the eye is evaluated at 10 percent to 100 percent on the 
basis of resulting impairment of visual acuity or visual 
field loss, pain, rest requirements, or episodic incapacity.  
An additional 10 percent is combined during the continuance 
of active pathology.  Ten percent is the minimum evaluation 
during active pathology.  38 C.F.R. 4.84a, Code 6009 (2004).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when examination of the 
eyes reveals that perception of objects, hand movements, or 
counting fingers cannot be accomplished at 3 feet, lesser 
extents of vision, particularly perception of objects, hand 
movements, or counting fingers at distances less than 3 feet 
being considered of negligible utility.  38 C.F.R. § 4.79 
(2004).  Blindness in one eye (having only light perception) 
warrants a 30 percent evaluation when corrected visual acuity 
in the other eye is 20/40 or better.  38 C.F.R. §§ 4.75, 
4.84a,, Diagnostic Code 6070 (2004).

In the present case, it is clear that the veteran meets the 
regulatory standard for blindness in his service-connected 
left eye, nor is there any evidence of enucleation or 
anatomical loss of the veteran's left eye.  The veteran's 
right eye is not service connected, and is therefore 
considered as having normal vision for rating purposes.  See 
Villano v. Brown, 10 Vet. App. 248 (1997).  Moreover, as the 
veteran is not blind in the nonservice-connected right eye, 
the provisions of 38 C.F.R. § 3.383 pertaining to paired 
organs is not for application in this case.  Accordingly, the 
30 percent evaluation in effect is appropriate, and an 
increased rating is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a chronic 
right knee disorder, the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a chronic 
left knee disorder, the appeal is denied.

Service connection for a chronic back disorder is denied.

Service connection for diabetes mellitus is denied.

An evaluation in excess of 30 percent for a synechia of the 
left eye is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


